J-S54003-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                   Appellant            :
                                        :
                                        :
              v.                        :
                                        :
                                        :
 DANIEL CASEY                           :   No. 2089 MDA 2018

            Appeal from the Order Entered November 21, 2018
    In the Court of Common Pleas of Centre County Criminal Division at
                     No(s): CP-14-CR-0000781-2018,
            CP-14-CR-0001377-2017, CP-14-CR-0001536-2018


BEFORE: BOWES, J., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY BOWES, J.:                       FILED OCTOBER 28, 2020

     The Commonwealth of Pennsylvania appeals from the November 21,

2018 order suppressing cell phone evidence at three docket numbers. After

careful review, we are compelled to quash the appeal pursuant to

Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), and Pa.R.A.P. 341(a).

     Briefly, the facts underlying this appeal are as follows.   Casey was

charged in three separate criminal informations with multiple counts of

recklessly endangering another person (“REAP”), hazing, alcohol-related

violations, and conspiracy, arising out of the February 2, 2017 death of

Timothy J. Piazza at the Beta Theta Pi fraternity at the Pennsylvania State
J-S54003-19


University.1    On August 16, 2018, Casey filed an omnibus pre-trial motion

bearing all three docket numbers assigned to the cases against him, which

included a motion to suppress cell phone evidence based upon the Fifth

Amendment to the United States Constitution. The trial court concluded that

the search warrant was overbroad, and suppressed the evidence by order of

November 21, 2018. Reconsideration was denied on December 3, 2018.

       The trial court’s November 21, 2018 order granting suppression

contained all three docket numbers assigned to the cases against Casey. The

Commonwealth filed a single timely notice of appeal from the November 21,

2018 order granting the suppression motion, upon which it listed those three

docket numbers. After the Commonwealth complied with Pa.R.A.P. 1925(b),

the trial court issued its Rule 1925(a) opinion.

       On February 28, 2019, this Court issued a per curiam order directing

the Commonwealth to show cause why the appeal should not be quashed in

light of Pa.R.A.P. 341, as interpreted in Walker, holding that when “one or

more orders resolves issues arising on more than one docket or relating to

more than one judgment, separate notices of appeals must be filed.”     Per

Curiam Order, 2/28/19, at 1. The Commonwealth filed a timely response, and



____________________________________________


1 By order dated October 25, 2018, the three dockets involving Casey were
consolidated for trial with the three dockets involving Brendan Young, and
severed from dockets involving four other defendants. The Commonwealth
has also appealed the order granting suppression with regard to Young, and
that appeal is assigned to this panel at No. 2088 MDA 2018.

                                           -2-
J-S54003-19


we discharged the rule to show cause. The issue was referred to the merits

panel for disposition. See Per Curiam Order, 4/1/19, at 1.

       By order dated October 8, 2019, this Court stayed the instant appeal

pending en banc consideration of Commonwealth v. Jerome Johnson,

___A.3d ___, 2020 PA Super 164 (Pa.Super. July 9, 2020) (en banc),

addressing the issue of whether the inclusion of multiple docket numbers on

separate notices of appeal mandated quashal under Walker, as construed in

Commonwealth v. Creese, 216 A.3d 1142 (Pa.Super. 2019).2 The matter

is ripe for our review.

       The Commonwealth presents one issue for our consideration:

       Whether the lower court’s grant of suppression was in error where
       the court (1) failed to determine that the specific grounds on which
       relief was granted was waived, (2) failed to find that evidence
       derived from text message conversations is not suppressible
       against the parties to the conversation[,] and (3) granted
       suppression based on facts not supported by the record and by
       improperly applying the law to the facts?.

Commonwealth’s brief at 4.

       Before we may address the merits of the suppression issue, we must

first determine whether the Commonwealth filed separate notices of appeal at



____________________________________________


2 In Commonwealth v. Jerome Johnson, ___A.3d___, 2020 PA Super 164
(Pa.Super. July 9, 2020) (en banc) (overruling in part Commonwealth v.
Creese, 216 A.3d 1142 (Pa.Super. 2019)), this Court held that including
multiple docket numbers on separately filed notices of appeal was not grounds
for quashal under Walker. Herein, since the Commonwealth filed one notice
of appeal from an order entered at three docket numbers, Johnson does
implicate our review.

                                           -3-
J-S54003-19


each docket in conformity with Walker, or advanced reasons excusing its

failure to do so. At first blush, it appeared that separate notices of appeal

bearing all three docket numbers were filed at each docket number, as the

certified record at each docket number contains such a notice.          However,

closer examination revealed that the notices of appeal at Nos. 0000781-2018

and 0001536-2018 are photocopies of the one original notice of appeal filed

at No. 0001337-2018.3 This is consistent with the Commonwealth’s candid

admission in its response to the rule to show cause that it styled the notice of

appeal as a single document referencing the three docket numbers at which

it sought to appeal.4 See Commonwealth’s Response to Directive to Show

Cause Why the Appeal Should Not be Quashed, 3/4/19, at 4.




____________________________________________


3 The procedure herein appears to mirror that in Commonwealth v. Creese,
216 A.3d 1142 (Pa.Super. 2019), where the filing clerk accepted one notice
of appeal for multiple dockets, time-stamped and photocopied it, and filed a
copy in each of the related dockets. The time stamp on the photocopies is
located in the same place and reflects the identical time of filing as the original
notice. Cf. Commonwealth v. Rebecca Johnson, ___A.3d___, 2020 PA
Super 173 (Pa.Super. July 23, 2020) (en banc) (crediting the appellant’s
representation that, although the notices of appeal contained all three docket
numbers, she filed a separate notice of appeal at each docket number because
the time stamp on each notice was in a different location and the time of filing
was unique on two of the three notices). Herein, the copies contain yellow
highlighting specifying whether they belong in docket numbers 0000781 or
0001536 of 2018. Similar highlighting appears on other copies contained in
the certified records of those docket numbers. It also appears that one fee
was paid for the appeal involving three docket numbers.

4 This Court appreciates the Commonwealth’s candor as it removes any
uncertainty surrounding the origin of the copies.

                                           -4-
J-S54003-19


      The Commonwealth argues, however, that Pa.R.A.P. 341(a) did not

apply on the facts herein as there is “only one docket, even though the trial

court assigned different docket numbers.” Id. at 5 (emphasis in original).

The Commonwealth points out that the single notice of appeal contained all

three docket numbers and “encompassed the same order, for the same case,

for the same defendant, and for the same issue under the same facts.” Id.

at 4. It maintains that Walker is distinguishable as it involved one notice of

appeal from a single order that was filed in four cases with four different

defendants. In addition, the Commonwealth asserts that, in this instance,

“[t]he charges under the three docket numbers have been treated identically

as the single case they represented throughout all proceedings in the lower

court.” Id. at 4.

      In sum, the Commonwealth maintains “Walker used the word ‘docket’

to mean ‘record of an individual case,’ not ‘docket number.’”       Id. at 6.

Requiring a separate notice of appeal at each docket number, the

Commonwealth contends, would “go a step beyond the holding in Walker and

elevate form over substance” in contravention of Pa.R.A.P. 105(a) (providing

that the rules are to be liberally construed to effectuate their purpose). Id.

Moreover, the Commonwealth notes that Casey did not raise an objection. If

necessary, the Commonwealth asks that it be permitted to rectify its

“formatting error” by filing notices of appeal at each docket number. Id. at

7.


                                    -5-
J-S54003-19


       In Walker, our Supreme Court adopted the bright-line rule in the

Official Note to Rule 341 mandating that practitioners file separate notices of

appeal in all future cases “when a single order resolves issues arising on more

than one lower court docket.” Id. at 470. Failure to comply “will result in

quashal of the appeal.” Id.

       We are unpersuaded by the Commonwealth’s attempt to distinguish a

“docket” from a “docket number” for purposes of Walker. The Walker Court

made no such distinction. See Walker, supra at 464 (defining the situation

before it as “a single notice of appeal . . . filed in response to a single order

that decides four motions to suppress in four cases with four different docket

numbers”). Furthermore, post-Walker decisions do not limit its application

to cases involving multiple defendants.          Moreover, the cases filed against

Casey at three docket numbers herein were not treated as a single case; each

remained distinct throughout proceedings in the trial court. Before the court

severed the cases involving Casey and Young, the trial court expressly

mandated that every document involving any of the defendants be filed at

each docket number.5 See Order, 10/18/18, at 5 (listing Casey’s individual

____________________________________________


5 Such was not the case in Always Busy Consulting, LLC v. Babford & Co.,
221 A.3d 1235 (Pa.Super. 2019) (non-precedential opinion), allocatur granted
2020 Pa. LEXIS 3037, *1.          In that case, the trial court ordered the
consolidation of two dockets and designated docket No. GD-18-5205 as the
lead docket for filing purposes. Following judgment, the appellant filed several
notices of appeal at the lead docket listing both docket numbers. Despite the
nature of the consolidation, this Court quashed the appeal as violative of



                                           -6-
J-S54003-19


docket numbers, together with those of other defendants consolidated for

trial, and directing “[a]ll filings to any of the above listed dockets shall be filed

to each and every docket listed above”).

        The order in question here resolved suppression issues “arising on more

than one docket.” The fact that Casey is the defendant at the three docket

numbers, and the suppression issue at each docket number is identical, does

not obviate the requirement that a party file a separate notice of appeal at

each docket number. As our High Court reasoned in Walker, by filing a single

notice of appeal from an order arising on more than one docket, “the

Commonwealth effectively, and improperly, consolidated the appeals in the

[a]ppellees’ four cases for argument and joint resolution, without either the

approval of the Superior Court or the agreement of the [a]ppellees.” Id. The

Walker Court relied upon Rule 513, which, by its terms, provides that

consolidation is a determination for “the appellate court, at its discretion,”

absent a stipulation by all parties to the several appeals. Pa.R.A.P. 513.6


____________________________________________


Walker. The Supreme Court granted allowance of appeal on the issue: “Did
the Superior Court err in quashing Petitioner’s appeal pursuant to
Commonwealth v. Walker, 646 Pa. 456, 185 A.3d 969 (Pa. 2018), on the
basis that Petitioner failed to file a notice of appeal at a separate docket umber
in a consolidated case, when Petitioner filed separate notices of appeal at the
consolidated docket number, as directed and required by the trial court?” That
appeal is currently pending.

6   Rule 513, titled “Consolidation of Multiple Appeals” provides:




                                           -7-
J-S54003-19


       Here, as in Walker, by filing only one notice of appeal at one docket

number bearing three docket numbers, the Commonwealth effectively and

improperly consolidated three appeals for joint resolution without this Court’s

approval or Casey’s agreement.            Additionally, the Commonwealth fails to

articulate how amendment can remedy its failure to timely file separate

notices of appeal at the other two docket numbers at issue. Accordingly, we

are constrained to find that the Commonwealth’s failure to file a separate

notice of appeal at each of the three docket numbers at issue violates Walker

and Rule 341, and is fatal to this appeal.

       Appeal quashed. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/28/2020

____________________________________________


       Where there is more than one appeal from the same order, or
       where the same question is involved in two or more appeals in
       different cases, the appellate court may, in its discretion, order
       them to be argued together in all particulars as if but a single
       appeal. Appeals may be consolidated by stipulation of the parties
       to the several appeals.

Pa.R.A.P. 513.

                                           -8-